Order, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered on or about October 7, 2003, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*208The photographic evidence of the alleged hazard in defendant’s parking lot to which plaintiff attributes her harm, showing a jagged-edged pothole filled with water, does not permit the conclusion that the defect was trivial as a matter of law (see Trincere v County of Suffolk, 90 NY2d 976, 977 [1997]). The pictures of the apparently long-standing defect, taken within two weeks of plaintiff’s accident, and which plaintiff testified depicted the complained-of hazard as it existed at the time of the accident, were properly considered on the motion and raised a triable issue of fact as to whether defendant had constructive notice of the defect (see Karten v City of New York, 109 AD2d 126 [1985]). Concur—Tom, J.P., Andrias, Williams, Marlow and Gonzalez, JJ.